—In an action to recover damages for dental malpractice, the defendant William A. Walker appeals from an order of the Supreme Court, Suffolk County (Stark, J.), dated December 4, 1997, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
In light of the conflicting expert affidavits submitted by the parties, the Supreme Court properly concluded that triable questions of fact exist as to the alleged negligence of the appellant (see, Rotuba Extruders v Ceppos, 46 NY2d 223, 231; Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404; Pirrelli v Long Is. R. R., 226 AD2d 166; Napierski v Finn, 229 AD2d 869; Menekou v Crean, 222 AD2d 418; Rudnitsky v Robbins, 191 AD2d 488, 489). Ritter, J. P., Thompson, Pizzuto and McGinity, JJ., concur.